DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2 are currently pending.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings were received on 11/11/2020.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20210029628 in view of Zhu et al. US 20200304983.

As to claim 1:
Kim et al. discloses:
A User Equipment (UE) comprising:
a transmitter configured to transmit, in a case that a timer is running for a piece of Single Network Slice Selection Assistance Information (S-NSSAI) at a time when a Public Land Mobile Network (PLMN) is changed, a Protocol Data Unit (PDU) session establishment request message ...in a changed PLMN without stopping the timer.
(“The MM back-off timer should not affect change of cell/Radio Access Technology (RAT)/access type and Public Land Mobile Network (PLMN). Cell/RAT and Tracking Area (TA) change do not stop the MM back-off timer. The MM back-off timer should not trigger PLMN reselection. The back-off timer is stopped when a new PLMN rather than an equivalent PLMN is accessed.”; Kim et al.; 0230)
(“When performing congestion control based on URSP configuration information received in advance or preconfigured S-NSSAI or specific DNN and S-NSSAI based congestion control, the UE performs S-NSSAI based congestion control or specific DNN and S-NSSAI based congestion control based on the information indicating whether the corresponding network node is an HPLMN (H-SMF) or VPLMN (V-SMF) or SMF #1 or SMF #2 or another. In other words, when the information indicates that the network node is a VPLMN (namely, V-SMF), the UE does not make the same PDU session establishment/modification request of associated S-NSSAI and/or DNN until the provided (SM) back-off timer expires in association with allowed S-NSSAI. When the information indicates that the network node is an HPLMN (H-SMF), the UE does not make 
(“As shown in FIG. 13, the UE 100 includes a storage means 101, a controller 102, and a transceiver 103. And the network node may be one of AMF, SMF, NEF, and AR The network node includes a storage means 511, a controller 512, and a transceiver 513.”; Kim et al.; 0337)
(“If the UE applies the provided SM back-off timer to the mapped S-NSSAI #1 information instead of the allowed S-NSSAI #A, the UE becomes able to transmit the PDU session establishment request message by including the allowed S-NSSAI #A and the mapped S-NSSAI #2 information in the message, where, in this case, if the PDU session establishment request transmitted by the UE is related to local traffic (namely, local breakout traffic), the V-SMF #A receives a NAS signaling request of the UE”; Kim et al.; 0283)
(“If the UE applies the provided SM back-off timer to the mapped S-NSSAI #1 information instead of the allowed S-NSSAI #A, the UE becomes able to transmit the PDU session establishment request message by including the allowed S-NSSAI #A and the mapped S-NSSAI #2 information in the message. In this case, if the PDU session establishment request transmitted by the UE is related to local traffic (namely, local breakout traffic), the V-SMF #A receives a NAS signaling request of the UE”; Kim et al.; 0293)
(“If the UE applies the provided SM back-off timer to the allowed S-NSSAI #B instead of the mapped S-NSSAI #3 information, the UE becomes able to 
(“If the UE applies the provided SM back-off timer to the mapped S-NSSAI #1 information instead of the allowed S-NSSAI #A, the UE becomes able to transmit the PDU session establishment request message by including the allowed S-NSSAI #A and the mapped S-NSSAI #2 information in the message, where, in this case, the V-SMF receives a NAS signaling request of the UE”; Kim et al.; 0298)
(“As shown in FIG. 12, a UE may receive URSP configuration information in advance from the network through a UE configuration update procedure. When S-NSSAI based congestion control or specific DNN and S-NSSAI based congestion control has to be performed, URSP configuration information may include information indicating whether the corresponding network is an HPLMN (H-SMF) or a VPLMN (V-SMF) or SMF #1 or SMF #2 or another.”; Kim et al.; 0314)
(“The information of the mapped NSSAI is information for mapping each S-NSSAI of the allowed NSSAI to the S-NASSI of the configured NSSAI for the HPLMN”; Kim et al.; 0151)
(where
see FIG. 13 for “UE” and “transceiver” which maps to “transmitter”,
“without stopping the timer”
 “Public Land Mobile Network (PLMN). Cell/RAT and Tracking Area (TA) change” maps to “at a time when a Public Land Mobile Network (PLMN) is changed”,
”UE applies the provided SM back-off timer to the allowed S-NSSAI #B ... the UE becomes able to transmit the PDU session establishment request message by including the allowed S-NSSAI #B and the mapped S-NSSAI #5 information in the message, where, in this case, the H-SMF receives a NAS signaling request of the UE”/“provided (SM) back-off timer expires in association with allowed S-NSSAI”/”S-NSSAI based congestion control has to be performed, URSP configuration information may include information indicating whether the corresponding network is an HPLMN (H-SMF) or a VPLMN (V-SMF) or SMF #1 or SMF #2 or another” maps to “in a case that a timer is running for a piece of Single Network Slice Selection Assistance Information (S-NSSAI) at a time when a Public Land Mobile Network (PLMN) is changed, a Protocol Data Unit (PDU) session establishment request message”, where “S-NSSAI...” maps to “a ... of Single Network Slice Selection Assistance Information (S-NSSAI)”, “applies the provided SM back-off timer to the allowed S-NSSAI” maps to “a timer is running for a ... of...S-NSSAI”
“a Protocol Data Unit (PDU) session establishment request message”
“The information of the mapped NSSAI is information for mapping each S-NSSAI of the allowed NSSAI to the S-NASSI of the configured NSSAI for the HPLMN” maps to “piece of...S-NSSAI”, where “each” maps to “piece”

Kim et al. teaches performing changing of a PLMN without stopping a back-off timer and transmitting a PDU session establishment request message associated with a S-NSSAI.

Kim et al. as described above does not explicitly teach:
for an identical piece of S-NSSAI

However, Zhu et al.  further teaches a same S-NSSAI capability which includes:
for an identical piece of S-NSSAI
(“The following describes in detail an aspect in which the secondS-NSSAI in the second URSP of the VPLMN is the same as the first S-NSSAI in the first URSP of the HPLMN and an aspect in which the second S-NSSAI corresponds to the first S-NSSAI.”; Zhu et al.; 0065)
(“Optionally, when the second S-NSSAI corresponding to the DNN 1 in the VPLMN is the same as the first S-NSSAI in the HPLMN, the second URSP is the first URSP to which the fourth rule is added. For example, the second URSP may be shown in Table 2. The second URSP includes the second rule indicating the 
(where
“the secondS-NSSAI in the second URSP of the VPLMN is the same as the first S-NSSAI in the first URSP of the HPLMN”/” the second S-NSSAI corresponding to the DNN 1 in the VPLMN is the same as the first S-NSSAI in the HPLMN” maps to “for an identical piece of S-NSSAI”, where “same” maps to “identical”, “...S-NSSAI...in the URSP” maps to “piece of S-NSSAI”

		Zhu et al. teaches a first and second S-NSSAI which are the same.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the same S-NSSAI capability of Zhu et al. into Kim et al. By modifying the processing of Kim et al. to include the same S-NSSAI capability as taught by processing of Zhu et al., the benefits of efficient congestion control (Kim et al.; 0303) with reduced latency (Zhu et al.; 0011) are achieved.

As to claim 2:
Kim et al. discloses:
A communication method performed by a User Equipment (UE), the communication method comprising: 
transmitting, in a case that a timer is running for a piece of Single Network Slice Selection Assistance Information (S-NSSAI) at a time when a Public Land Mobile Network (PLMN) is changed, a Protocol Data Unit (PDU) session establishment request message ... in a changed PLMN without stopping the timer.
 (“The MM back-off timer should not affect change of cell/Radio Access Technology (RAT)/access type and Public Land Mobile Network (PLMN). Cell/RAT and Tracking Area (TA) change do not stop the MM back-off timer. The MM back-off timer should not trigger PLMN reselection. The back-off timer is stopped when a new PLMN rather than an equivalent PLMN is accessed.”; Kim et al.; 0230)
(“When performing congestion control based on URSP configuration information received in advance or preconfigured S-NSSAI or specific DNN and S-NSSAI based congestion control, the UE performs S-NSSAI based congestion control or specific DNN and S-NSSAI based congestion control based on the information indicating whether the corresponding network node is an HPLMN (H-SMF) or VPLMN (V-SMF) or SMF #1 or SMF #2 or another. In other words, when the information indicates that the network node is a VPLMN (namely, V-SMF), the UE does not make the same PDU session establishment/modification request of associated S-NSSAI and/or DNN until the provided (SM) back-off timer expires in association with allowed S-NSSAI. When the information indicates that the network node is an HPLMN (H-SMF), the UE does not make the same PDU session establishment/modification request of associated S-
(“As shown in FIG. 13, the UE 100 includes a storage means 101, a controller 102, and a transceiver 103. And the network node may be one of AMF, SMF, NEF, and AR The network node includes a storage means 511, a controller 512, and a transceiver 513.”; Kim et al.; 0337)
(“If the UE applies the provided SM back-off timer to the mapped S-NSSAI #1 information instead of the allowed S-NSSAI #A, the UE becomes able to transmit the PDU session establishment request message by including the allowed S-NSSAI #A and the mapped S-NSSAI #2 information in the message, where, in this case, if the PDU session establishment request transmitted by the UE is related to local traffic (namely, local breakout traffic), the V-SMF #A receives a NAS signaling request of the UE”; Kim et al.; 0283)
(“If the UE applies the provided SM back-off timer to the mapped S-NSSAI #1 information instead of the allowed S-NSSAI #A, the UE becomes able to transmit the PDU session establishment request message by including the allowed S-NSSAI #A and the mapped S-NSSAI #2 information in the message. In this case, if the PDU session establishment request transmitted by the UE is related to local traffic (namely, local breakout traffic), the V-SMF #A receives a NAS signaling request of the UE”; Kim et al.; 0293)
(“If the UE applies the provided SM back-off timer to the allowed S-NSSAI #B instead of the mapped S-NSSAI #3 information, the UE becomes able to transmit the PDU session establishment request message by including the 
(“If the UE applies the provided SM back-off timer to the mapped S-NSSAI #1 information instead of the allowed S-NSSAI #A, the UE becomes able to transmit the PDU session establishment request message by including the allowed S-NSSAI #A and the mapped S-NSSAI #2 information in the message, where, in this case, the V-SMF receives a NAS signaling request of the UE”; Kim et al.; 0298)
(“As shown in FIG. 12, a UE may receive URSP configuration information in advance from the network through a UE configuration update procedure. When S-NSSAI based congestion control or specific DNN and S-NSSAI based congestion control has to be performed, URSP configuration information may include information indicating whether the corresponding network is an HPLMN (H-SMF) or a VPLMN (V-SMF) or SMF #1 or SMF #2 or another.”; Kim et al.; 0314)
(“The information of the mapped NSSAI is information for mapping each S-NSSAI of the allowed NSSAI to the S-NASSI of the configured NSSAI for the HPLMN”; Kim et al.; 0151)
(where
see FIG. 13 for “UE” and “transceiver” which maps to “transmitter”,
“The MM back-off timer should not affect change of cell/Radio Access Technology (RAT)/access type and Public Land Mobile Network (PLMN). “without stopping the timer”
 “Public Land Mobile Network (PLMN). Cell/RAT and Tracking Area (TA) change” maps to “at a time when a Public Land Mobile Network (PLMN) is changed”,
”UE applies the provided SM back-off timer to the allowed S-NSSAI #B ... the UE becomes able to transmit the PDU session establishment request message by including the allowed S-NSSAI #B and the mapped S-NSSAI #5 information in the message, where, in this case, the H-SMF receives a NAS signaling request of the UE”/“provided (SM) back-off timer expires in association with allowed S-NSSAI”/”S-NSSAI based congestion control has to be performed, URSP configuration information may include information indicating whether the corresponding network is an HPLMN (H-SMF) or a VPLMN (V-SMF) or SMF #1 or SMF #2 or another” maps to “in a case that a timer is running for a piece of Single Network Slice Selection Assistance Information (S-NSSAI) at a time when a Public Land Mobile Network (PLMN) is changed, a Protocol Data Unit (PDU) session establishment request message”, where “S-NSSAI...” maps to “a ... of Single Network Slice Selection Assistance Information (S-NSSAI)”, “applies the provided SM back-off timer to the allowed S-NSSAI” maps to “a timer is running for a ... of...S-NSSAI”
“transmit the PDU session establishment request message” maps to “a Protocol Data Unit (PDU) session establishment request message”
“piece of...S-NSSAI”, where “each” maps to “piece”

Kim et al. teaches performing changing of a PLMN without stopping a back-off timer and transmitting a PDU session establishment requst message associated with a S-NSSAI.

Kim et al. as described above does not explicitly teach:
for an identical piece of S-NSSAI

However, Zhu et al.  further teaches a same S-NSSAI capability which includes:
for an identical piece of S-NSSAI
(“The following describes in detail an aspect in which the secondS-NSSAI in the second URSP of the VPLMN is the same as the first S-NSSAI in the first URSP of the HPLMN and an aspect in which the second S-NSSAI corresponds to the first S-NSSAI.”; Zhu et al.; 0065)
(“Optionally, when the second S-NSSAI corresponding to the DNN 1 in the VPLMN is the same as the first S-NSSAI in the HPLMN, the second URSP is the first URSP to which the fourth rule is added. For example, the second URSP may be shown in Table 2. The second URSP includes the second rule indicating the association between the second S-NSSAI, the first APP, and the first DNN, and 
(where
“the secondS-NSSAI in the second URSP of the VPLMN is the same as the first S-NSSAI in the first URSP of the HPLMN”/” the second S-NSSAI corresponding to the DNN 1 in the VPLMN is the same as the first S-NSSAI in the HPLMN” maps to “for an identical piece of S-NSSAI”, where “same” maps to “identical”, “...S-NSSAI...in the URSP” maps to “piece of S-NSSAI”

		Zhu et al. teaches a first and second S-NSSAI which are the same.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the same S-NSSAI capability of Zhu et al. into Kim et al. By modifying the processing of Kim et al. to include the same S-NSSAI capability as taught by processing of Zhu et al., the benefits of efficient congestion control (Kim et al.; 0303) with reduced latency (Zhu et al.; 0011) are achieved.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


US 20200336937 – teaches not stopping back-off timer during PLMN change (see para. 0214).
US 20190029065 – teaches same registration areas with the same S-NSSAI (see para. 0423).
US 20200037386 – teaches S-NSSAIs with the same value (see para. 0641).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/Michael K Phillips/Examiner, Art Unit 2464